Citation Nr: 0638401
Decision Date: 12/11/06	Archive Date: 01/31/07


DOCKET NO. 04-07 313A                       DATE DEC 11 2006 


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for a neurological disorder of bilateral upper extremities, currently diagnosed as carpal tunnel syndrome.

2. Entitlement to service connection for a myelodysplastic syndrome.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of April 2003 from the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a neurological disorder of the bilateral upper extremities, currently diagnosed as carpal tunnel syndrome.

The veteran testified before the undersigned Veterans Law Judge at a video conference hearing held at the RO in September 2006.

In an April 2006 rating decision, the RO denied entitlement to service connection for a myelodysplastic syndrome. The veteran filed a notice of disagreement (NOD) with this rating decision in May 2006. To date, no statement of the case (SOC) addressing this matter has been issued by the RO. Since the veteran has a filed NOD with regards to this denial and as such requires the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The veteran claims he is entitled to service connection for a neurological disorder affecting his bilateral upper extremities, to include as secondary to service-connected diabetes mellitus. Presently the disorder is diagnosed and classified by

-2



the RO as carpal tunnel syndrome. The veteran contends the disorder is actually peripheral neuropathy and should be secondary to his service connected diabetes. His service medical records show are silent for neurological complaints affecting the bilateral upper extremities. He is presently service-connected for diabetes mellitus and is noted to also be service-connected for peripheral neuropathy affecting both legs.

A review of the evidence reflects that the veteran underwent a neurological examination of his upper extremities in January 2003 and was diagnosed with carpal tunnel syndrome in this examination. However this examination failed to address the etiology of this disorder, to include as whether it may be secondary to his service-connected diabetes, including based on aggravation.

Under the provisions of38 C.F.R. § 3.31O(a) (2006), service connection may be established for disability which is proximately due to or the result of a serviceconnected disease or injury. However, service connection may also be granted for nonservice-connected disability "when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition," with compensation being paid "for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Allen v. Brown, 7 Vet App. 439 (1995).

VA's duty to assist the veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the veteran's disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Furthermore as noted above, in a May 2006 statement, the veteran filed a NOD with an April 2006 RO decision which denied entitlement to service connection for myelodysplastic syndrome.

The RO has not provided a SOC addressing this issue which the veteran has filed a timely NOD with the RO's April 2006 denial of service connection for myelodysplastic syndrome, and as such requires the issuance of an SOC.

- 3 


Manlincon, 12 Vet. App. at 240-41. A supplemental statement of the case will not be sufficient to properly address this matter. See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to provide that an SSOC will not be used to announce an agency of original jurisdiction (AOJ's) decision on an issue not previously addressed in a SOC).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award. In the present appeal, the veteran was not provided with notice of the type of evidence necessary to establish an initial disability rating or effective date, if service connection were awarded for the claimed disability on appeal.

Accordingly, the Board finds that the case must be REMANDED for the following:

1. The VA must review the entire file and ensure for the issues on appeal that all notification and development necessary to comply with 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159 (2006)), as well as VAOPGCPREC 7-2004, is fully satisfied. In particular, VA must send the veteran a corrective notice, that includes: (1) an explanation as to the information or evidence needed to establish a disability rating and an effective date, if service connection is granted, as outlined by the Court in Dingess, supra, (2) requests or tells the veteran to
provide any evidence in his possession that pertains to his claim. The veteran should also be provided a VA letter that informs him of the evidence needed to establish service connection as secondary to a service-connected disability. The claims file must include documentation that there has been compliance with the

-4



VA's duties to notify and assist a claimant as specifically affecting the issues on appeal.

2. Thereafter, the AMC should schedule the veteran for a neurological examination, by an appropriate specialist, to determine the nature and etiology of the veteran's current neurological disorder affecting both upper extremities, currently diagnosed as carpal tunnel syndrome. The examination should determine whether any neurological disorder of the upper extremities is due to or aggravated by the service-connected diabetes. The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard. The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his neurological disorder of the upper extremities.

Specifically, the examiner is requested to provide an opinion as to (1) the nature of the veteran's claimed neurological disorder affecting his upper extremities, currently shown to be carpal tunnel syndrome (2) the medical probability that any diagnosed neurological disorder affecting his upper extremities began in service (3) the medical probability that any diagnosed neurological disorder affecting his upper extremities is related to the appellant's service-connected diabetes and (4) whether it is at least as likely as not (at least a 50 percent chance) that the appellant's diabetes aggravated or contributed to or accelerated any diagnosed neurological disorder affecting his upper extremities

- 5 



beyond its natural progression. If the appellant's service-connected diabetes aggravated or contributed to or accelerated any pathologic process of any diagnosed neurological disorder affecting his upper extremities, the examiner must state to what extent, given in terms of a percentage, did it so contribute as compared to the natural progress of diagnosed neurological disorder affecting his upper extremities itself or as opposed to other possible contributing factors. The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3. The RO should issue the appellant and his representative a SOC as to the issue of entitlement to service connection for myleodysplastic syndrome. The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board. The RO should allow the appellant and his representative the requisite period of time for a response.

4. Thereafter, the VBA AMC should readjudicate the veteran's claim. If the benefit sought on appeal remains denied, the veteran should be provided a supplemental statement of the case. It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations. Adjudication of the service connection claim should consider the applicability of the decision reached in Allen v. Brown, 7 Vet. App. 439, 448 (1995). An appropriate period of time should be allowed for response.

- 6 



Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The purposes of this remand are to comply with due process of law and to further develop the veteran's claim. No action by the veteran is required until he receives further notice; however, the veteran is advised that failure to cooperate by reporting for examination may result in the denial of the claim(s). 38 C.F.R. § 3.655 (2006). The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.11O0(b) (2006).

- 7 



